                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

MALACHI SAMUEL MARTINEZ                          §

VS.                                              §          CIVIL ACTION NO. 9:18cv30

KIMBERLY STRIBLIN                                §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Malachi Samuel Martinez, filed the above-styled civil rights lawsuit. The court referred this
matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration pursuant

to applicable orders of this court.       The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that this case be dismissed

without prejudice pursuant to 28 U.S.C. § 1915(g) and that the initial partial filing fee previously

paid be refunded.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit. The Clerk of Court is directed to refund the initial partial filing fee of $4.17.

              So ORDERED and SIGNED July 26, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
